
	
		I
		112th CONGRESS
		2d Session
		H. R. 5963
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2012
			Mr. Cole introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  1 year the deduction for expenses of elementary and secondary school teachers
		  and to allow such deduction with respect to home school
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Home School Equity Act for Tax Relief
			 of 2012.
		2.FindingsCongress finds the following:
			(1)Over 1.5 million children, or about 3
			 percent of school-aged children, are home schooled in the United States each
			 year according to U.S. Department of Education’s National Center for Education
			 Statistics (NCES).
			(2)The number of home
			 schooled children is increasing every year.
			(3)Many home
			 schooling families spend thousands of dollars on books, supplies, and other
			 teaching materials.
			(4)The median amount
			 of money spent annually on educational materials is about $400 to $599 per
			 home-educated student.
			(5)Home schooled
			 students have almost identical achievement statistics as students who are
			 products of the public school system.
			(6)Home schooled
			 students perform at continually higher levels on nationalized tests like the
			 ACT and SAT.
			(7)Home schooling
			 families are typically larger than the average United States family with 3 or
			 more children.
			(8)In many
			 communities, home schooling is the only alternative to failing public
			 schools.
			(9)Home schooled
			 students perform at exceptionally high levels regardless of level of
			 regulation, family income, and style of home schooling.
			(10)Home schoolers
			 are allowed a tax deduction for school supply expenses in the States where home
			 schools are treated as private schools, but are not allowed this deduction in
			 States where home schools are given a different designation.
			3.Modification of
			 deduction for certain expenses of elementary and secondary school
			 teachers
			(a)ExtensionSubparagraph (D) of section 62(a)(2) of the
			 Internal Revenue Code of 1986 is amended by striking or 2011 and
			 inserting 2011, or 2012.
			(b)Home schools
			 includedSubparagraph (B) of section 62(d)(1) of such Code is
			 amended—
				(1)by striking
			 The term and inserting the
			 following:
					
						For purposes of this
			 paragraph—(i)In
				generalThe
				term
						,
				and
				(2)by adding at the
			 end the following new clause:
					
						(ii)Home
				schoolsThe term
				school includes any home school which provides elementary or
				secondary education if such school is treated as a home school or private
				school under State
				law.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
